 

 
[logo.jpg]
Exhibit 10.8





EMPLOYMENT AGREEMENT
 
AGREEMENT dated as of the 5th day of November, 2007, by and among Pharma-Bio
Serv, Inc., a Delaware corporation with its principal office at Street 1 Lot 14,
Dorado Industrial Park, Higuillar, Dorado, Puerto Rico (“PHARMA-BIO” or “PBSV”),
Plaza Consulting Group, a Puerto Rico corporation with its principal office at
Street 1 Lot 14, Dorado Industrial Park, Higuillar, Dorado, Puerto Rico (both
hereinafter “the Company”), and Pedro J. Lasanta, residing at Country Club
Development, 879 Raspinell St., Rio Piedras, Puerto Rico (“Executive”).
 
WITNESSETH:
 
WHEREAS, the Company has engaged Executive as Vice President-Finance &
Administration and Chief Financial Officer (“CFO”) of the Company and desires to
obtain the benefits of Executive’s knowledge, skill and ability in connection
with management and administration of all aspects of the Company’s financial
accounting, reporting, controls and public securities and to employ Executive on
the terms and conditions hereinafter set forth; and
 
WHEREAS, the Company desires to engage Executive to serve at its Vice
President-Finance & Administration and CFO on and subject to the terms of this
Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises set forth in
this  Agreement, the parties agree as follows:
 
1.         Employment and Duties
 
(a)                   Subject to the terms and conditions hereinafter set forth,
Pharma-Bio or the Company hereby employ Executive as Vice President-Finance &
Administration and CFO during the Employment Term, as hereinafter defined.  As
Vice President-Finance & Administration and CFO of PHARMA-BIO or the Company, or
any of its subsidiaries, Executive shall have the duties and responsibilities
including but not limited to the following:  (i) preparing all monthly,
quarterly and annual financial statements; (ii) preparing and providing with the
assistance of the Company’s accounting staff, the financial information required
to comply with the filing requirements of all local, state and federal
regulatory agencies, commissions or departments; (iii) developing and
implementing proper internal accounting controls and procedures throughout the
Company and such controls shall be consistent with Sarbanes Oxley; (iv)
preparing monthly, quarterly and annual budgets consistent with the Company
business plan; (v) managing and administration of all aspects of the Company’s
public securities; books and records; transfers; etc.; (vi) Executive shall
report to PHARMA-BIO’s President and CEO (“President and CEO”) and to PBS’ audit
committee of the Board of Directors (the “Audit Committee”); and (vii) Executive
shall also perform such other duties and responsibilities as may be determined
by the President & CEO and the Audit Committee.
 
(b)             The “Term” shall mean the period commencing on November 1st,
2007 (employment beginning date), and ending one (1) year from employment
beginning date, unless terminated earlier pursuant to Section 5 of this
Agreement.  The Term may be extended subject to the approval of the President &
CEO, the Executive, and Audit Committee.
 
2.       Executive’s Performance -  Executive hereby accepts the employment
contemplated by this Agreement. During the Term, Executive shall perform his
duties diligently, in good faith and in a manner consistent with the best
interests of Pharma-Bio or the Company, and, during the Employment Term, he
shall devote substantially all of his business time to the performance of his
duties under this  Agreement.
 
- 1 -

--------------------------------------------------------------------------------


 
3.      Compensation and Other Benefits
 
(a)           For his services during the Employment Term, the Company shall pay
Executive a salary (“Salary”) at the annual rate of $100,000.00.  Salary shall
be payable in such installments as the Company regularly pays its executive
officers, but not less frequently than semi-monthly.
 
(b)           In addition to Salary, Executive shall receive the following
benefits during the Employment Term:
 
(i)  Monthly Car Allowance of $500.00;
 
(ii)  Such insurance, including major medical health insurance and life
insurance, as the Company provides its executive officers, which benefits will
not be less than the insurance benefits provided by PHARMA-BIO or the Company to
its executive officers.
 
(iii)  Vacation paid days per Pharma Serv’s Vacation Policy;
 
(iv)  Sick leave accrual as per Company policy;
 
(v)  Eligibility to participate in such pension and other benefit plans that are
available to executive officers of the Company or PHARMA-BIO;
 
(vi)  Payment of continued education seminars that the Executive considers would
be relevant for his professional development and for the best interest of the
Company, as well as to comply with the continued education requirements of the
Puerto Rico State Board of Accountants and the American Institute of Certified
Public Accountants. The Company will compensate the Executive for the time
required to attend such seminars; and
 
(vii)  Annual bonus based on performance metrics established and agreed upon by
the Company’s senior management.  Benefit is based on a successful achievement
of Executive’s performance goals, and for this purpose, performance appraisal
will take place once a year.
 
4.      Reimbursement of Expenses - The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out-of-pocket expenses reasonably incurred by Executive during the
Term in connection with the performance of his services pursuant to this
Agreement in accordance with the Company’s expense reimbursement policy.
 
5.      Termination of Employment
 
(a)           This Agreement and Executive’s employment hereunder shall
terminate immediately upon his death.
 
(b)           This Agreement and Executive’s employment pursuant to this
Agreement may be terminated by the Executive or PHARMA-BIO or the Company on not
less than 30 days’ written notice in the event of Executive’s Disability. The
term “Disability” shall mean any illness, disability or incapacity of the
Executive which prevents his from substantially performing his regular duties
for a period of two consecutive months or three months, even though not
consecutive, in any twelve month period.
 
(c)           The Company may terminate this Agreement and Executive’s
employment pursuant to this Agreement immediately for Cause, in which event no
further compensation shall be payable to Executive subsequent to the date of
such termination. The date of termination shall be the date of the notice from
PHARMA-BIO or the Company stating that Executive’s employment is terminated for
Cause.  The term “Cause” shall mean:
 
- 2 -

--------------------------------------------------------------------------------


 
(i)  repeated failure of Executive to perform material instructions from the
Board, or, from the officer to whom Executive reports, provided that such
instructions are reasonable and consistent with Executive’s duties as set forth
in Section 1 of this Agreement, or any other failure or refusal by Executive to
perform his duties required by said Section; provided, however, that Executive
shall have received notice from the Board specifying the nature of such failure
in reasonable detail and Executive shall have failed to cure the failure within
five business days after receipt of such notice.
 
(ii)  a breach of Sections 6, 7 or 8 of this Agreement;
 
(iii)  a breach of trust whereby Executive obtains personal gain or benefit at
the expense of or to the detriment of PHARMA-BIO or the Company or any of its
affiliates;
 
(iv)  any fraudulent or dishonest conduct by Executive or any other conduct by
Executive which damages PHARMA-BIO, the Company or any of its affiliates or
their property, business or reputation.
 
(v)  a conviction of, or guilty plea or plea of nolo contendere by, of Executive
of (x) any felony or (y) any other crime involving fraud, theft, embezzlement or
use or possession of illegal substances; or
 
(vi)  the admission by Executive of any matters set forth in Section 5(c)(v) of
this Agreement.
 
(d)           Executive’s resignation prior to the expiration of the Term shall
be treated in the same manner as a termination for Cause.
 
(e)           In the event that the Company and PHARMA-BIO terminate this
Agreement and Executive’s employment other than for reasons set forth in
Sections 5(a), 5(b) or 5(c):
 
(i)  The Company shall pay to Executive within 30 days after the date of his
termination an amount equal to Salary for the corresponding working period, if
any, of the Term;
 
(ii)  The restrictions set forth in Section 7(a) of this  Agreement shall
terminate immediately.
 
- 3 -

--------------------------------------------------------------------------------


 
6.           Trade Secrets and Proprietary Information
 
(a)           Executive recognizes and acknowledges that the Company, through
the expenditure of considerable time and money, has developed and will continue
to develop in the future information concerning customers, clients, marketing,
products, services, business, research and development activities and
operational methods of the Company and its customers or clients, contracts,
financial or other data, technical data or any other confidential or proprietary
information possessed, owned or used by the Company, the disclosure of which
could or does have a material adverse effect on the Company, its businesses, any
business in which it proposes to engage, its operations, financial condition or
prospects and that the same are confidential and proprietary and considered
“confidential information” of the Company for the purposes of
this  Agreement.  In consideration of his employment during the Term, Executive
agrees that he will not, during or after the Term, without the consent of the
Board make any disclosure of confidential information to any person,
partnership, corporation or entity either during or after the Term, except that
nothing in this Agreement shall be construed to prohibit Executive from using or
disclosing (a) if such disclosure is necessary in the normal course of the
Company’s business in accordance with policies or instructions or authorization
from the Board, (b) Executive can demonstrate that such information shall have
(i) become public knowledge other than by or as a result of disclosure by a
person not having a right to make such disclosure, (ii) been developed by
Executive independent of any of the Company’s confidential or proprietary
information or (iii) been disclosed to Executive by a person not subject to a
confidentiality agreement with or other obligation of confidentiality to the
Company.
 
(b)           In the event that any confidential information is required to be
produced by Executive pursuant to legal process, Executive shall give the
Company notice of such legal process within a reasonable time, but not later
than ten business days prior to the date such disclosure is to be made, unless
Executive has received less notice, in which event Executive shall immediately
notify the Company.  The Company shall have the right to object to any such
disclosure, and if the Company objects (at the Company’s cost and expense) in a
timely manner so that Executive is not subject to penalties for failure to make
such disclosure, Executive shall not make any disclosure until there has been a
court determination on the Company’s objections.  If disclosure is required by a
court order, final beyond right of review, or if the Company does not object to
the disclosure, Executive shall make disclosure only to the extent that
disclosure is required by the court order, and Executive will exercise
reasonable efforts at the Company’s expense, to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information.
 
(c)           Executive shall, upon expiration or termination of the Term, or
earlier at the request of the Company, turn over to the Company or destroy all
documents, papers, computer disks or other material in Executive’s possession or
under Executive’s control which may contain or be derived from confidential
information.  To the extent that any confidential information is on Executive’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.
 
(d)           Executive further realizes that any trading in PHARMA-BIO’s common
stock or other securities or aiding or assisting others in trading in
PHARMA-BIO’s common stock or other securities, including disclosing any
non-public information concerning PHARMA-BIO or the Company to a person who uses
such information in trading in PHARMA-BIO’s common stock or other securities,
constitutes a violation of federal and state securities laws.  Executive will
not engage in any transactions involving PHARMA-BIO’s common stock or other
securities while in the possession of material non-public information.
 
(e)           For the purposes of Sections 6, 7, 8 and 9 of this Agreement, the
term “Company” shall include PHARMA-BIO and Plaza Consulting Group, their
subsidiaries and affiliates.
 
7.           Covenant Not To Solicit or Compete
 
(a)           During the period from the date of this Agreement until one (1)
year following the date on which Executive’s employment is terminated, Executive
will not, directly or indirectly:
 
- 4 -

--------------------------------------------------------------------------------


 
(i)  persuade or attempt to persuade any person or entity which is or was a
customer, client or supplier of the Company to cease doing business with the
Company, or to reduce the amount of business it does with the Company (the terms
“customer” and “client” as used in this  Section 7 to include any potential
customer or client to whom the Company submitted bids or proposals, or with whom
the Company conducted negotiations, during the term of Executive’s employment
hereunder or during the two (2) years preceding the termination of his
employment);
 
(ii)  persuade or attempt to persuade any employee of the Company, or any
individual who was an employee of the Company during the one (1) year period
prior to the lawful and proper termination of this Agreement, to leave the
Company’s employment, or to become employed by any person or entity other than
the Company; or
 
(iii)  engage in any business in the United States whether as an officer,
director, consultant, partner, guarantor, principal, agent, employee, advisor or
in any manner, which directly competes with the business of the Company as it is
engaged in at the time of the termination of this Agreement, unless, at the time
of such termination or thereafter during the period that the Executive is bound
by the provisions of this Section 7, the Company ceases to be engaged in such
activity, provided, however, that nothing in this Section 7 shall be construed
to prohibit the Executive from owning an interest of not more than five (5%)
percent of any public Company engaged in such activities.
 
(b)           Executive will not, during or after the Term, make any disparaging
statements concerning the Company, its business, officers, directors and
employees that could injure, impair, damage or otherwise affect the relationship
between the Company, on the one hand, and any of the Company’s employees,
suppliers, customers, clients or any other person with which the Company has or
may conduct business or otherwise have a business relationship of any kind and
description.  The Company will not make any disparaging statements concerning
Executive; provided, however, that this sentence shall not be construed to
prohibit the Company from giving factual information concerning Executive in
response to inquiries that the Company believes are bona fide.
 
(c)           The Executive acknowledges that the restrictive covenants (the
“Restrictive Covenants”) contained in Sections 6 and 7 of this Agreement are a
condition of his employment are reasonable and valid in geographical and
temporal scope and in all other respects. If any court determines that any of
the Restrictive Covenants, or any part of any of the Restrictive Covenants, is
invalid or unenforceable, the remainder of the Restrictive Covenants and parts
thereof shall not thereby be affected and shall remain in full force and effect,
without regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
 
8.           Inventions and Discoveries - Executive agrees promptly to disclose
in writing to the Company any invention, design, system, process, development or
other discovery or intellectual property (collectively, “inventions and
discoveries”) conceived, created or made by his during the Term, whether created
or developed by himself or with others, whether during or after working hours,
in any business in which the Company is then engaged or which otherwise relates
to any product or service dealt in by the Company and such inventions and
discoveries shall be the Company’s sole property, regardless of whether such
inventions and discoveries are otherwise treated as work performed for hire and
regardless of whether such inventions and discoveries are or can be patented,
registered or copyrighted. Upon the Company’s request, Executive shall execute
and assign to the Company all applications for copyrights, trademarks and
letters patent of the United States and such foreign countries as the Company
may designate, and Executive shall execute and deliver to the Company such other
instruments as the Company deems necessary to vest in the Company the sole
ownership of all rights, title and interest in and to such inventions and
discoveries, as well as all copyrights and/or patents. Executive shall also give
the Company all assistance it may reasonably require, including the giving of
testimony in any suit, action, investigation or other proceeding in connection
with the foregoing.
 
- 5 -

--------------------------------------------------------------------------------


 
9.           Injunctive Relief - Executive agrees that his violation or
threatened violation of any of the provisions of Sections 6, 7 or 8 of this
Agreement shall cause immediate and irreparable harm to the Company. In the
event of any breach or threatened breach of any of said provisions, Executive
consents to the entry of preliminary and permanent injunctions by a court of
competent jurisdiction prohibiting Executive from any violation or threatened
violation of such provisions and compelling Executive to comply with such
provisions. This Section 9 shall not affect or limit, and the injunctive relief
provided in this Section 9 shall be in addition to, any other remedies available
to the Company at law or in equity or in arbitration for any such violation by
Executive. In the event an injunction is issued against any such violation by
Executive, the period referred to in Section 7 of this Agreement shall continue
until the later of the expiration of the period set forth therein or one (1)
month from the date a final judgment enforcing such provisions is entered and
the time for appeal has lapsed.  Subject to Section 7(c) of this Agreement, the
provisions of Sections 6, 7, 8 and 9 of this Agreement shall survive any
termination of this Agreement and Executive’s employment.
 
10.           Indemnification – Pharma-Bio or the Company shall provide
Executive with payment of legal fees and indemnification to the maximum extent
permitted by the Company’s certificate of incorporation, by-laws and applicable
law.
 
11.           Representations by the Parties.
 
(a)           Executive represents, warrants, covenants and agrees that he has a
right to enter into this  Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this  Agreement, and that he will not use in the performance
of his obligations hereunder any proprietary information of any other party
which he is legally prohibited from using.
 
(b)           The Company represents, warrants and agrees that it has full power
and authority to execute and deliver this Agreement and perform its obligations
hereunder.
 
12.           Miscellaneous.
 
(a)           Any notice, consent or communication required under the provisions
of this Agreement shall be given in writing and sent or delivered by hand,
overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or telecopy or similar means of communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this
Section 12(b), to the parties at their respective addresses set forth at the
beginning of this Agreement or by telecopy to PHARMA-BIO at the Company fax at
(787) 796-5168, or to Executive at available numbers, with notice to PHARMA-BIO
to the attention of the individual who executed this Agreement on its behalf.
Any party may, by like notice, change the person, address or fax number to which
notice is to be sent.
 
(b)           This Agreement shall in all respects be construed and interpreted
in accordance with, and the rights of the parties shall be governed by, the laws
of the Commonwealth of Puerto Rico applicable to contracts executed and to be
performed wholly within such State, without regard to principles of conflicts of
laws except that the provisions of Section 10, as it relates to PHARMA-BIO,
shall be governed by the Delaware General Corporation law.
 
(c)           Except for actions, suits, or proceedings taken pursuant to or
under Section 6, 7, 8 or 9 of this Agreement, any dispute concerning this
Agreement or the rights of the parties hereunder shall be submitted arbitrator,
then each party shall designate one arbitrator and the two arbitrators shall
select a third arbitrator.  The award of the arbitrator shall be final, binding
and conclusive on all parties, and judgment on such award may be entered in any
court having jurisdiction. The arbitrator shall have the power, in his or his
discretion, to award counsel fees and costs to the prevailing party. The
arbitrator shall have no power to modify or amend any specific provision of this
Agreement except as expressly provided in Section 12(f) of this Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
(d)           Notwithstanding the provisions of Section 12(c) of this Agreement,
with respect to any claim for injunctive relief or other equitable remedy
pursuant to Section 9 of this Agreement or any claim to enforce an arbitration
award or to compel arbitration, the parties hereby (i) consents to the exclusive
jurisdiction of the United States District Court for the District of Puerto Rico
and the Puerto Rico courts located in San Juan, Puerto Rico, (ii) agree that any
process in any action commenced in such court under this Agreement may be served
upon it or his personally, either (x) by certified or registered mail, return
receipt requested, or by Federal Express or other courier service which obtains
evidence of delivery, with the same full force and effect as if personally
served upon such party in San Juan, Puerto Rico, or (y) by any other method of
service permitted by law, and (iii) waives any claim that the jurisdiction of
any such court is not a convenient forum for any such action and any defense of
lack of in personam jurisdiction with respect thereof.  If an action may be
commenced pursuant to this  Section 12(d), the complaint may, notwithstanding
Section 12(c) of this Agreement, include other claims against the other party,
even if such claims would otherwise be subject to arbitration pursuant to said
Section 12(c).
 
(e)           If any term, covenant or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be
determined to be invalid or unenforceable, the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law, and any court or
arbitrator having jurisdiction may reduce the scope of any provision of this
Agreement, including the geographic and temporal restrictions set forth in
Section 7 of this Agreement, so that it complies with applicable law.
 
(f)           This Agreement constitute the entire agreement of the Company and
Executive as to the subject matter hereof, superseding all prior or
contemporaneous written or oral understandings or agreements, including any and
all previous employment agreements or understandings, all of which are hereby
terminated, with respect to the subject matter covered in this Agreement.  This
Agreement may not be modified or amended, nor may any right be waived, except by
a writing which expressly refers to this Agreement, states that it is intended
to be a modification, amendment or waiver and is signed by both parties in the
case of a modification or amendment or by the party granting the waiver.  No
course of conduct or dealing between the parties and no custom or trade usage
shall be relied upon to vary the terms of this Agreement.  The failure of a
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.
 
(g)           No party shall have the right to assign or transfer any of his
rights hereunder except that PHARMA-BIO’s and the Company’s rights and
obligations may be assigned in connection with a merger of consolidation of
PHARMA-BIO or the Company or a sale by PHARMA-BIO or the Company of all or
substantially all of its business and assets.
 
(h)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors, executors,
administrators and permitted assigns.
 
(i)           The headings in this Agreement are for convenience of reference
only and shall not affect in any way the construction or interpretation of this
Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
PHARMA-BIO SERV, INC.
   
By:
  /s/ Elizabeth Plaza
Name:   Elizabeth Plaza Title:     President & CEO



EXECUTIVE:  
/s/ Pedro J. Lasanta
 
 Pedro J. Lasanta

 
 
- 7 -

--------------------------------------------------------------------------------

 